Citation Nr: 9923745	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  95-01 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a fibroma of the 
lower lip, with bone loss.

2.  Entitlement to a compensable evaluation for renal cysts.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from May 1964 to May 1966 and 
from November 1966 to January 1993.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied the veteran's claim of entitlement to a compensable 
evaluation for renal cysts.

Initially, the Board notes that when the veteran filed his 
original claim, in February 1993, he included exposure to 
Agent Orange as one of the disorders for which he sought 
service connection.  Review of the procedural development 
contained in the veteran's claims file indicates that the RO, 
to date, has not addressed this issue.  As such, this remains 
an open claim, and it is referred to the RO for further 
action, as warranted.

Additionally, the Board notes that when the veteran filed his 
original claim in February 1993 he also included a dental 
condition (fibroma with bone loss) for which he sought 
service connection.  The RO denied service connection in an 
August 1993 rating decision.  Subsequently, in October 1993, 
the RO received the veteran's VA Form 21-4138 (Statement in 
Support of Claim), in which he referenced the RO's September 
1993 correspondence denying service connection for this 
disorder.  The veteran also stated that he had not been 
scheduled for an examination as to this issue and indicated 
that he desired the RO to consider his claim based either on 
the evidence of record or pursuant to a VA examination.  
Given the veteran's statements, the Board finds that the 
veteran filed a notice of disagreement as to the RO's 
determination denying service connection.  See 38 C.F.R. 
§ 20.201 (1998).  To date, the RO has not provided the 
veteran with a statement of the case as to this issue.  
Accordingly, this issue will be addressed in the REMAND 
portion, following the decision below.

With respect to the veteran's renal cysts, service connection 
was granted in a June 1993 rating decision, and a 
noncompensable evaluation was initially assigned.  The 
veteran then filed this appeal.  Subsequent to the veteran's 
appeal, the RO confirmed and continued this initial 
evaluation.  As such, this noncompensable disability rating 
remains in effect and is the subject of this appeal.  See AB 
v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal, as to evaluation of his renal cysts, 
has been obtained by the RO.

2.  The veteran's renal cysts do not cause frequent urination 
or incontinence.  Urinalysis was essentially normal.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for renal 
cysts have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, §§ 4.1, 4.7, 4.115a, Diagnostic Code 
7529 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7.

The veteran's renal cysts are addressed by the schedular 
criteria applicable to the genitourinary system.  See 
38 C.F.R. Part 4, § 4.115a.  In this respect, the Board notes 
that by regulatory amendment effective October 8, 1994, 
substantive changes were made to these criteria.  See 59 Fed. 
Reg. 2527 (January 18, 1994); 59 Fed. Reg. 14567 (March 29, 
1994), as amended at 59 Fed. Reg. 46339 (September 8, 1994).  
Controlling law provides that when a law or regulation 
changes during the pendency of an appeal, the criteria most 
favorable to the veteran apply, absent congressional intent 
to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  In effect, the veteran should be evaluated under 
both sets of criteria, with the more advantageous one 
utilized.  Id.

As such, under the schedular criteria in effect prior to 
October 8, 1994, Diagnostic Code 7529 (New growths, benign, 
any specified part of the genitourinary system) provided for 
rating based on interference with genitourinary functions, 
using any applicable genitourinary analogy.  See 38 C.F.R. 
Part 4, § 4.115a, Diagnostic Code 7529 (prior to October 8, 
1994).

Currently, Diagnostic Code 7529 (Benign neoplasms of the 
genitourinary system) provides for rating as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
See 38 C.F.R. Part 4, § 4.115a, Diagnostic Code 7529 (1998).  
In turn, voiding dysfunction is evaluated as 20 percent 
disabling where the wearing of absorbent materials is 
required, which must be changed less than two times per day.  
See 38 C.F.R. Part 4, § 4.115a.  A 40 percent evaluation, the 
next higher evaluation available, is warranted where the use 
of an appliance or the wearing of absorbent materials is 
required, which must be changed two to four times per day.  
Id.  A 60 percent evaluation, the maximum available, is 
warranted where the use of an appliance or the wearing of 
absorbent materials is required, which must be changed more 
than four times per day.  Id.

Renal dysfunction is evaluated as noncompensable where there 
is albumin and casts with a history of acute nephritis or 
there is hypertension which is noncompensable under 
Diagnostic Code 7101.  Id.  A 30 percent evaluation, the next 
higher evaluation available, is warranted where there is 
albumin constant or recurring with hyaline and granular casts 
or red blood cells or where there is transient or slight 
edema or hypertension at least 10 percent disabling under 
Diagnostic Code 7101.  Id.  A 60 percent evaluation is 
warranted where there is constant albuminuria with some 
edema, or a definite decrease in kidney function, or 
hypertension at least 40 percent disabling under Diagnostic 
Code 7101.  Id.  An 80 percent evaluation is warranted where 
there is persistent edema and albuminuria with BUN 40 to 80 
mg.%, or creatine is four to eight mg.%, or where there is 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion.  Id.  A 100 
percent evaluation, the maximum evaluation available, is 
warranted where dialysis is regularly required, or where more 
than sedentary activity is precluded, or where there is 
markedly decreased kidney or other organ system function.  
Id.

II.  Factual Background

The evidence of record pertinent to this appeal consists of 
the veteran's service medical records and two VA examinations 
(conducted in March 1993 and in June 1996).

The veteran's service medical records reflect the discovery 
of multiple renal cysts bilaterally in May 1986.  The veteran 
underwent right flank exploration and excision of a right 
renal cyst and cystoscopy in June 1986.  The postoperative 
diagnoses were right hemorrhagic renal cyst and renal tumor 
ruled out.  Upon periodic examination in November 1987, the 
veteran reported no symptomatology associated with his renal 
cysts, and the examiner noted the veteran's history of cysts 
on his kidneys.  The veteran's creatinine level was 1.2 
mg./dl.  A December 1987 renal ultrasound showed no interval 
changes since the renal ultrasound in May 1986.  Upon 
periodic examination in March 1991, the veteran again 
reported no symptomatology associated with his renal cysts.  
The veteran's history of a right renal cyst excision was 
noted, and his creatinine level was 1.1 mg./dl.  Upon 
retirement examination (conducted in October 1992), the 
veteran reported that he had had cysts and blood in his 
urine.  The examiner noted the veteran's cysts on his right 
and left kidneys and indicated that the veteran had had a 
hemorrhagic right renal cyst, removed in 1986.  The examiner 
also noted that the veteran had had dysuria and hematuria.  A 
November 1992 bilateral renal ultrasound revealed that the 
right kidney was somewhat irregular in shape, but no masses 
were present.  There were small cysts in the left kidney.  In 
December 1992, the veteran's creatinine level was 1.4 mg./dl.

The March 1993 VA examination reflects the veteran's reports 
of having been diagnosed with renal cysts in 1986.  He was 
told at that time that they were benign.  The cyst in the 
right kidney was excised, but the veteran stated that it had 
returned.  The veteran also stated that he had been told that 
he currently had cysts in both kidneys.  It was noted that 
the veteran was totally asymptomatic at that time.  
Laboratory results were normal.  The pertinent diagnosis was 
renal cyst, involving both kidneys, by CT scan, recurrent.

Upon VA examination in June 1996, the veteran reported no 
frequency in urination currently and no frequency in 
urination over the past several months.  The veteran also 
reported occasional pain on urination, about once every two 
weeks.  He gave no history as to urinary incontinence.  A 
contemporaneous renal ultrasound showed normal appearing 
kidneys bilaterally and a normal appearing urinary bladder.  
The veteran's serum creatinine was normal, as was his CBC and 
urinalysis.  There was no pyuria at the present time.  A 
November 1995 CT scan was referenced, and it was noted that 
it had revealed multiple renal cysts involving both kidneys.  
The examiner's diagnosis was multiple renal cysts involving 
both kidneys, by CT scan.  The examiner also noted that the 
veteran had never had nephritis or pyelonephritis and that 
evaluation under the nephritis and pyelonephritis worksheet 
was not applicable.

III.  Application and Analysis

The Board recognizes the veteran's contention that he is 
entitled to a compensable evaluation for his renal cysts.  
The Board also acknowledges the veteran's subjective 
complaints of occasional frequent urination, painful 
urination, and a burning sensation upon urination, as stated 
in his substantive appeal.  Moreover, the Board acknowledges 
the clinical evidence of record suggesting that the veteran 
should be monitored for the development of a malignancy and 
polycystic kidney disease.  However, the Board must adhere to 
established laws and regulations in its determinations.  As 
such, given the clinical evidence currently of record and the 
applicable schedular criteria, the veteran's claim must be 
denied.

Initially, the Board must address which provisions of 
38 C.F.R. § 4.115a, Diagnostic Code 7529 (prior to or on 
October 8, 1994) are more advantageous to the veteran and, 
therefore, for application in the evaluation of the veteran's 
level of disability.  See Karnas v. Derwinski, supra.  Here, 
the Board finds neither to be more advantageous to the 
veteran, as both result in a noncompensable evaluation.

Specifically, prior to October 8, 1994, Diagnostic Code 7529 
provided for rating based on interference with genitourinary 
functions, using any applicable genitourinary analogy.  Given 
that the record indicates that the veteran has never had 
either nephritis or pyelonephritis and that evaluation under 
those clinical criteria is not applicable, the Board notes 
that the only applicable genitourinary analogy available then 
is rating as chronic cystitis (Diagnostic Code 7512).  In 
this respect, a noncompensable evaluation is warranted where 
there is evidence of mild cystitis.  See 38 C.F.R. Part 4, 
§ 4.115a, Diagnostic Code 7512 (prior to October 8, 1994).  A 
10 percent evaluation is warranted where there is evidence of 
moderate cystitis, with pyuria and diurnal and nocturnal 
frequency.  Id.  A 20 percent evaluation is warranted where 
there is moderately severe cystitis, with diurnal and 
nocturnal frequency with pain and tenesmus.  Id.  A 40 
percent evaluation is warranted where there is severe 
cystitis, with urination at intervals of one hour or less or 
a contracted bladder.  Id.  A 60 percent evaluation is 
warranted where incontinence exists, which requires constant 
wearing of an appliance.  Id.

Here, a review of the clinical evidence of record shows 
historical reports of dysuria and hematuria, in October 1992.  
However upon VA examination in March 1993, the veteran was 
completely asymptomatic.  Upon VA examination in June 1996, 
the veteran again reported no frequency in urination and no 
incontinence.  Also, there was no pyuria present at that 
time.  At most, there was occasional pain on urination, about 
once every two weeks.  The Board stresses, as to the criteria 
just discussed, that neither painful urination nor blood in 
the urine were included in Diagnostic Code 7512.  In effect, 
then, the clinical evidence of record does not support a 
compensable evaluation under this schedular criteria.  There 
is simply nothing in the clinical record to suggest that the 
veteran's renal cysts manifest themselves through frequent 
urination or incontinence.

Alternatively, Diagnostic Code 7529 currently provides for 
rating based on voiding dysfunction or renal dysfunction, 
whichever is predominant.  In this respect, the Board notes 
that various urinalyses over time were normal, including the 
veteran's creatinine level.  Further, nothing in the record 
indicates that the veteran has hypertension, which is to be 
evaluated under Diagnostic Code 7101.  As such, application 
of those provisions listed under evaluation of renal 
dysfunction is not supported here.  See 38 C.F.R. Part 4, 
§ 4.115a (1998).

As for voiding dysfunction, as discussed above, at a minimum, 
the wearing of absorbent materials is required, which must be 
changed less that two times per day.  In this respect, the 
Board stresses that the veteran has never indicated, whether 
in service or post-service, that he has needed to use 
absorbent materials in connection with any voiding 
dysfunction and that these materials were changed less than 
two times per day.  The Board also stresses that the veteran 
has never indicated, whether in service or post-service, that 
he experiences incontinence or urine leakage.

In light of the above, therefore, the Board finds that the 
veteran's disability picture, given the applicable schedular 
criteria and clinical evidence currently of record, more 
nearly approximates the criteria, if any, for a 
noncompensable evaluation, whether the current or former 
criteria are considered and applied.  See 38 C.F.R. § 4.7.  
Further, for the reasons discussed above, the Board finds 
that the evidence presented as to this issue is not so evenly 
balanced as to require application of the doctrine of 
reasonable doubt.  See 38 U.S.C.A. § 5107(b) (West 1991).

As for the veteran's assertions as to the potentiality of his 
developing either a renal malignancy or polycystic kidney 
disease, the Board notes that the basic concept of the rating 
schedule is to compensate for present disability, not for 
past or potential future disability.  See 38 U.S.C.A. § 1155; 
see also Francisco v. Brown, 7 Vet. App. 55 (1994).  Further, 
the veteran may submit a claim for an increased evaluation as 
to his renal cysts should this service-connected disability 
worsen at any time in the future.

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase his claim in 
the September 1993 statement of the case and in the March 
1998 supplemental statement of the case, as he was provided 
with the applicable schedular criteria (both prior to and on 
October 8, 1994) and informed of the evidence considered and 
the reasons and bases of the RO's determinations.


ORDER

Entitlement to a compensable evaluation for renal cysts is 
denied.


REMAND

In light of the introductory discussion above, and in order 
to ensure compliance with due process requirements pursuant 
to recent case law, see Fenderson v. West, 12 Vet. App. 119 
(1999); Manlincon v. West, 12 Vet. App. 238 (1999), the issue 
of entitlement to service connection for a fibroma of the 
lower lip, with bone loss, is REMANDED for the following 
action:

The RO should provide the veteran and his 
representative with a statement of the 
case, as to the issue of entitlement to 
service connection for a fibroma of the 
lower lip, with bone loss.  The veteran 
and his representative should be provided 
with the applicable laws and regulations 
in this instance and informed of the 
evidence considered and the reasons and 
bases for the RO's determination.  Should 
the veteran's claim remain in a denied 
status, and a substantive appeal is 
timely filed, the veteran's appeal as to 
this issue should be returned to the 
Board for further appellate 
consideration.

No action is required of the veteran until he is otherwise 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.





		
	V. L. Jordan
	Member, Board of Veterans' Appeals







